Citation Nr: 0012955	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-48 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
subtotal gastrectomy with a marginal ulcer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to an evaluation 
in excess of 40 percent for subtotal gastrectomy with a 
marginal ulcer.  The veteran has appealed for favorable 
resolution.

In February 1999, the Board remanded the case for a hearing 
before a member of the Board.  The veteran testified before 
the undersigned member of the Board in January 2000.  During 
the hearing, the veteran's representative submitted an 
informal claim for service connection for gout, secondary to 
service-connected subtotal gastrectomy with a marginal ulcer.  
This is referred to the RO for appropriate action.  The Board 
notes that a prior rating decision denied entitlement to 
service connection for gout on a direct basis, finding the 
claim to be not well grounded. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for subtotal gastrectomy with a 
marginal ulcer is capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  In 
this case, the Board finds that there is a further duty to 
assist the veteran prior to adjudicating this appeal.

The veteran testified before the undersigned member of the 
Board that he received VA outpatient treatment at the 
Manhattan VA Medical Center (VAMC), but that during 1999 he 
transferred to the Bronx VAMC and currently received 
treatment at that location.  He reported that relevant VA 
treatment records are not associated with the claims file.  
Therefore, the more recent VA outpatient treatment reports 
for subtotal gastrectomy with a marginal ulcer must be 
obtained and associated with the claims file.

The veteran also reported that he still received treatment 
for his subtotal gastrectomy with a marginal ulcer from Dr. 
Blum, a private physician, who has said that the veteran is 
anemic.  The Board notes that the RO has obtained earlier 
treatment reports from Dr. Blum; however, Dr. Blum's more 
recent treatment reports must be obtained and associated with 
the claims file in similar fashion.

The veteran's representative has pointed out that the most 
current VA examination reports are dated in April and May 
1997.  These examination reports are over three years old.  
Moreover, the examiners did not report any review of the 
relevant medical history in the claims file.  The veteran 
should be afforded an appropriate examination that takes into 
account the complete history of the stomach disorder.  
Therefore, the Board requests that the veteran be afforded a 
fresh VA examination to determine the severity of his stomach 
disorder.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant VA and 
private medical records for treatment he 
has received since May 1997.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of his service-connected 
subtotal gastrectomy with a marginal 
ulcer.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with 
this examination.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the criteria for ratings 
greater than 40 percent under Diagnostic 
Codes 7306 and 7308.  All examination 
findings along with complete rationale of 
opinions and conclusions should be set 
forth in a type written report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  The RO should review the claims file 
and consider all the evidence for an 
increased rating for subtotal gastrectomy 
with a marginal ulcer.  The RO should 
also consider an extraschedular rating 
under 38 C.F.R. § 3.321(b).

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




